IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2220 Disciplinary Docket No. 3
                   Petitioner             :
                                          :   No. 181 DB 2015
                v.                        :
                                          :   Attorney Registration No. 25705
STEPHEN P. ELLWOOD,                       :
                 Respondent               :   (Schuylkill County)


                                     ORDER


PER CURIAM:


      AND NOW, this 10th day of November, 2015, upon consideration of the Verified

Statement of Resignation, Stephen P. Ellwood is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania in accordance with Pa.R.D.E. 215, and he shall

comply with the provisions of Pa.R.D.E. 217.       Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).